Filed:  October 25, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
STATE OF OREGON,
	Respondent on Review,
	v.
DAVID ALLEN BAKER,
	Petitioner on Review.
(CC 980745983; CA A104522; SC S47012)
	On petition for review filed November 23, 1999.*
	Garrett A. Richardson, Portland, filed the petition for
petitioner on review.
	No appearance contra.
	Before Carson, Chief Justice, and Gillette, Durham, Leeson,
Riggs, and De Muniz, Justices.**
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further consideration in light of State v. Clay,
332 Or 327, 29 P3d 1101 (2001).
	*Appeal from Multnomah County Circuit Court, Marshall L. Amiton, Judge. 164 Or App 271, 991 P2d 65 (1999).
    **Van Hoomissen, J., retired December 31, 2000, and did not
participate in the decision of this case; Kulongoski, J.,
resigned June 14, 2001, and did not participate in the decision
of this case.  Justice Thomas A. Balmer did not participate in
the consideration or decision of this case.